Citation Nr: 1753609	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-25 271A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for tinnitus.


ORDER

Service connection for prostate cancer, to include as due to contaminated water exposure at Camp Lejeune, is denied.

Service connection for tinnitus is granted.






FINDINGS OF FACT

1.  The currently diagnosed prostate cancer was not incurred in service and is not etiologically related to service, including as due to exposure to contaminated water during service

2.  Tinnitus is etiologically related to military service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to contaminated water at Camp Lejeune, North Carolina.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 17.400 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R.
§ 3.303 (2017).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with prostate cancer (manifested by malignant tumors), which is listed as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer (manifested by malignant tumors), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Under recently amended law, effective March 14, 2017, a Veteran, former reservist, or member of the National Guard who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, is presumed to have been exposed to contaminants in the water supply, absent affirmative evidence to the contrary.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. 
§ 3.307 (a)(7)(iii)).

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: Kidney cancer, Liver cancer, Non-Hodgkin's lymphoma, Adult leukemia, Multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and Bladder cancer.  Id.  As such, prostate cancer is not a disease for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted.  Id.  

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service treatment records do not reflect any history or treatment for prostate cancer.  
Post-service treatment records show that the Veteran was diagnosed with prostate cancer in December 2005. 

Exposure to contaminated water at Camp Lejeune is conceded as the Veteran's service records confirm his service at Camp Lejeune for more than thirty days during his active duty service from October 10, 1958 to December 3, 1958.  See 82 Fed. Reg. 4173, 4173-4185 (Final Rule, eff. Mar. 14, 2017).

The evidence of record shows that the Veteran has been diagnosed with prostate cancer.  However, as noted above, prostate cancer is not on the presumptive list of diseases associated with exposure to contaminated water at Camp Lejeune, thus, a nexus linking the current prostate cancer and military service cannot be presumed under the law, regardless of the Veteran's exposure to contaminated water during service.  Id.  

The Board also finds that the weight of the evidence is against a finding that symptoms of prostate cancer were "chronic" in service.  Service treatment records do not reflect any history or treatment for prostate cancer symptoms during service.   There is no indication that the Veteran ever sought treatment for prostate cancer symptoms during service.  Additionally, a March 1961 separation examination performed found the Veteran's prostate clinically normal.  As such, the Board finds that symptoms of a prostate disorder were not chronic in service.

The Board next finds that the weight of the evidence demonstrates that symptoms of prostate cancer have not been continuous since service separation.  As stated above, the Veteran's prostate was found to be clinically normal at service separation.  The earliest indication of prostate cancer in post-service medical records appears in the December 2005 private treatment record showing a preoperative diagnosis of a localized adenocarcinoma of the prostate.  The Veteran also has not asserted that symptoms of prostate cancer manifested soon after service separation in April 1961.  For these reasons, the Board finds that symptoms of prostate cancer were not continuous after service separation.

This same evidence also shows that prostate cancer did not manifest to a compensable degree within one year of service separation.  Specifically, the evidence of record suggests that the earliest the Veteran was first diagnosed with prostate cancer was in December 2005, over 44 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As prostate cancer did not manifest within one year of service separation, the criteria for manifestation of prostate cancer in the form of malignant tumors to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

On the question of direct nexus between the current prostate cancer and active service, the Board finds that the preponderance of the lay and medical evidence is against finding that the currently diagnosed prostate cancer is causally related to service.  As discussed above, service treatment records do not reflect any complaints or treatment for symptoms of prostate cancer during service.

The Veteran was afforded a VA examination in February 2013.  It was noted that the Veteran was stationed at Camp Lejeune from October 10, 1958 to December 3, 1958.  Upon review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's claimed condition was caused by or related to any exposure to known toxins in the water at Camp Lejeune during his period of time stationed there.  The examiner explained that review of the medical literature indicates that there is no known statistically significant association with any exposure to known toxins in the water at Camp Lejeune between prostate cancer and exposure to organic solvents including benzene through an environmental exposure.  No studies have shown any increased incidence of prostate cancer in those exposed to organic solvents through ingestion.  The weight of the medical literature supports that prostate cancer is more likely than not associated with age, ethnicity, genetic factors, and possibly dietary factors.  The examiner cited to several medical journals and articles in support of the opinion.

In light of the February 2013 VA examiner's review of the Veteran's file, and review and thorough discussion of the cited scientific and medical articles on the health effects of exposure to contaminated water at Camp Lejeune, the Board finds the February 2013 VA medical opinion highly probative.  The Veteran has not submitted any additional evidence, other than his lay statements, in support of his claim.  Although the Veteran would be competent to report symptoms capable of lay observation, he is not competent to determine the etiology of his prostate cancer as this is a medical complex question.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The weight of the competent and credible evidence demonstrates no relationship between the Veteran's current prostate cancer and active duty service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that he incurred tinnitus as a result of in-service noise exposure.  Although there is no contemporaneous evidence showing that the Veteran complained of or sought treatment for tinnitus during service, and he was not diagnosed with tinnitus during service, the Board finds that noise exposure is consistent with his in-service duties.  Moreover, the Veteran has been granted service connection for bilateral hearing loss and acoustic trauma was conceded as such was found to be consistent with his military occupational specialty (MOS) of a rifleman.

The Veteran was afforded a March 2013 VA examination.  The examiner only indicated that the Veteran did not report bilateral subjective tinnitus.

In the Veteran's November 2013 notice of disagreement (NOD), he stated that he did not recall the examiner having asked him about tinnitus as he has had tinnitus for many years.

During the Veteran's August 2017 Board hearing, he testified that when he had a hearing test upon separation, he complained of ringing in his ears, but was told that it would go away and that the corpsman "[wanted] to be sure [he passed his] hearing test."  See August 2017 Board hearing testimony, p. 4.  The Veteran stated that the ringing did not go away and that he has had ringing in his ears on and off since service.  Id.  He stated that he has the ringing in his ears during quiet moments and that it is worse then.  Id.

In August 2017, in support of his claim, the Veteran submitted medical literature regarding the relationship between noise and military service and the implications for hearing loss and tinnitus.

The Veteran as a layperson is competent to report symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms of tinnitus since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.    

Based on the Veteran's credible report, a continuity of tinnitus symptomatology has been established since the Veteran's separation from service.  Thus, the remaining elements of service connection are satisfied with respect to the tinnitus claim.  See Walker, 701 F.3d 1331. 

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's tinnitus and his in-service exposure to acoustic trauma, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his tinnitus is related to his active service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Tennessee Department of Veterans' Affairs

Department of Veterans Affairs


